EXHIBIT 10.3

FORM OF CLASS R DISTRIBUTION PLAN

 

I.

  

Investment Company:

  

[NAME OF CORPORATION OR TRUST]

II.

  

Fund:

  

[NAME OF AFFECTED FUND OR SERIES - -

     

MAY BE SAME AS ABOVE]

III.

  

Maximum Per Annum Rule 12b-1 Fees for Class R Shares

(as a percentage of average daily net assets of the class): [0.50%]

Preamble to Class R Distribution Plan

The following Distribution Plan (the “Plan”) has been adopted pursuant to Rule
12b-1 under the Investment Company Act of 1940, as amended (the “Act”) by the
Investment Company named above (“Investment Company”) for the Class R shares
(the “Class”) of each Fund named above (“Fund”), which Plan shall take effect as
of the date shares of the Class are first offered (the “Effective Date of the
Plan”). The Plan has been approved by a majority of the Board of Trustees of the
Investment Company (the “Board”), including a majority of the Board members who
are not interested persons of the Investment Company and who have no direct, or
indirect financial interest in the operation of the Plan (the “independent Board
members”), cast in person at a meeting called for the purpose of voting on such
Plan.

In reviewing the Plan, the Board considered the schedule and nature of payments
and terms of the Investment Management Agreement between the Investment Company
and [NAME OF ADVISER] (“Advisers”) and the terms of the Distribution Agreement
between the Investment Company and Franklin/Templeton Distributors, Inc.
(“Distributors”). The Board concluded that the compensation of Advisers, under
the Investment Management Agreement, and of Distributors, under the Distribution
Agreement, was fair and not excessive. The approval of the Plan included a
determination that in the exercise of their reasonable business judgment and in
light of their fiduciary duties, there is a reasonable likelihood that the Plan
will benefit the Fund and its shareholders.

Distribution Plan

1. The Fund shall pay to Distributors as compensation for its services or for
payment by Distributors to dealers or others, or the Fund shall pay directly to
others, a quarterly fee not to exceed the above-stated maximum fee per annum of
the Class’ average daily net assets represented by shares of the Class, as may
be determined by the Investment Company’s Board from time to time, as
distribution and/or service fees pursuant to distribution and servicing
agreements which have been approved from time to time by the Board, including
the independent Board members.

2. (a) The monies paid to Distributors pursuant to Paragraph 1 above may be
treated as compensation for Distributors’ distribution-related services
including compensation for amounts advanced to securities dealers or their firms
or others (including retirement plan

 

Class R 12b-1 Distribution Plan   1  



--------------------------------------------------------------------------------

recordkeepers) selling shares of the Class who have executed an agreement with
the Investment Company, Distributors or its affiliates, which form of agreement
has been approved from time to time by the Board, including the independent
Board members, with respect to the sale of Class shares. In addition,
Distributors may use such monies paid to it pursuant to Paragraph 1 above to
assist in the distribution and promotion of shares of the Class. Such payments
made to Distributors under the Plan may be used for, among other things, the
printing of prospectuses and reports used for sales purposes, expenses of
preparing and distributing sales literature and related expenses,
advertisements, and other distribution-related expenses, including a pro-rated
portion of Distributors’ overhead expenses attributable to the distribution of
Class shares, as well as for additional distribution fees paid to securities
dealers or their firms or others (including retirement plan recordkeepers) who
have executed agreements with the Investment Company, Distributors or its
affiliates, or for certain promotional distribution charges paid to
broker-dealer firms or others, or for participation in certain distribution
channels.

(b) The monies paid to Distributors or others pursuant to paragraph 1 above may
also be used to pay Distributors, dealers or others (including retirement plan
recordkeepers) for, among other things, furnishing personal services and
maintaining shareholder or beneficial owner accounts, which services include,
among other things, assisting in establishing and maintaining customer accounts
and records; assisting with purchase and redemption requests; arranging for bank
wires; monitoring dividend payments from the Fund on behalf of customers;
forwarding certain shareholder communications from the Fund to customers;
receiving and answering correspondence; and aiding in maintaining the investment
of their respective customers in the Class. Any amounts paid under this
paragraph 2(b) shall be paid pursuant to a servicing or other agreement, which
form of agreement has been approved from time to time by the Board.

3. In addition to the payments which the Fund is authorized to make pursuant to
paragraphs 1 and 2 hereof, to the extent that the Fund, Advisers, Distributors
or other parties on behalf of the Fund, Advisers or Distributors make payments
that are deemed to be payments by the Fund for the financing of any activity
primarily intended to result in the sale of Class shares issued by the Fund
within the context of Rule 12b-1 under the Act, then such payments shall be
deemed to have been made pursuant to the Plan.

In no event shall the aggregate payments specified in paragraphs 1 and 2, plus
any other payments deemed to be made pursuant to the Plan under this paragraph,
exceed the amount permitted to be paid pursuant to Rule 2830(d) of the Conduct
Rules of the Financial Industry Regulatory Authority (“FINRA”).

4. Distributors shall furnish to the Board, for its review, on a quarterly
basis, a written report of the monies paid to it and to others under the Plan,
and shall furnish the Board with such other information as the Board may
reasonably request in connection with the payments made under the Plan in order
to enable the Board to make an informed determination of whether the Plan should
be continued.

5. The Plan shall continue in effect for a period of more than one year only so
long as such continuance is specifically approved at least annually by the
Board, including the

 

Class R 12b-1 Distribution Plan   2  



--------------------------------------------------------------------------------

independent Board members, cast in person at a meeting called for the purpose of
voting on the Plan. In determining whether there is a reasonable likelihood that
the continuation of the Plan will benefit the Fund and its shareholders, the
Board may, but is not obligated to, consider that Distributors has incurred
substantial costs and has entered into an arrangement with a third party which
third party has agreed to purchase from Distributors the entitlement of
Distributors to receive the payments described in Paragraph 1(a) above, which
purchase will generate the cash flow needed to pay for the distribution
activities for the Class.

6. The Plan, and any agreements entered into pursuant to this Plan, may be
terminated with respect to the shares of the Class at any time, without penalty,
by vote of a majority of the outstanding voting securities of such Class or by
vote of a majority of the independent Board members of the Investment Company,
on not more than sixty (60) days’ written notice, and shall terminate
automatically in the event of any act that constitutes an assignment of the
Management Agreement between the Fund and the Adviser. Upon termination of this
Plan with respect to the Class, the obligation of the Fund to make payments
pursuant to this Plan with respect to such Class shall terminate, and the Fund
shall not be required to make payments hereunder beyond such termination date
with respect to expenses incurred in connection with Class shares sold prior to
such termination date.

7. The Plan, and any agreements entered into pursuant to this Plan, may not be
amended to increase materially the amount to be spent for distribution pursuant
to Paragraph 1 hereof without approval by a majority of the outstanding voting
securities of the Class of the Fund.

8. All material amendments to the Plan, or any agreements entered into pursuant
to this Plan, shall be approved by the independent Board members cast in person
at a meeting called for the purpose of voting on any such amendment.

9. So long as the Plan is in effect, the selection and nomination of the Fund’s
independent Board members shall be committed to the discretion of such
independent Board members.

 

Class R 12b-1 Distribution Plan   3  



--------------------------------------------------------------------------------

This Plan and the terms and provisions thereof are hereby accepted and agreed to
by the Investment Company and Distributors as evidenced by their execution
hereof.

 

Date:

 

 

 

[Name of Investment Company]

 

By:

 

 

 

Title:

 

 

 

Franklin/Templeton Distributors, Inc.

 

By:

 

 

 

Title:

 

 

 

 

Class R 12b-1 Distribution Plan   4  